Wilde J.
afterward drew up the opinion of the Court. The only question in this case is, whether the demanded premises passed to the tenant by the mortgage deed, under which she derives her title. By that deed Wilson conveyed all his farm in Saugus ; and, after bounding it, the following clause is added : “ also six acres of woodland in the Six hundred acres, so called, bounded easterly and northerly on the range lines, westerly on Joseph Eaton, and easterly on John Ballard, or however otherwise the premises are bounded, being the same farm whereof Thomas Mansfield, late of Lynn, died seised, and which the heirs of said Thomas conveyed to me by two deeds recorded, &c. reference thereto being bad.”
On the part of the demandant, it is contended, that this special and particular reference must control the previous description, and is decisive to show that the wood lot was not intended to pass, as it never was the property of Mansfield, but was conveyed to Wilson by one Joseph Sweetser. But it seems to us very clear, that taking the whole description of the mortgaged premises together, there can be no doubt that *555the wood lot did pass by the mortgage deed.. The first part of the description describes the farm by metes and bounds ; then follows a description of the wood lot; and, in conclusion, a reference is made to the grantor’s deed from the heirs of Mansfield, which include the land first described, being the principal part of the premises mortgaged, but do not include the wood lot. But this lot was expressly included. in the mortgage and described, and the mistake appears to be in supposing the mortgager derived his title from the heirs of Mansfield : unless the wood lot was considered as no part of the farm, which was, perhaps, so understood ; and if so, there is no inconsistency in the description of the granted premises, and the reference to the deeds from the heirs of Mansfield. The mortgage deed first describes a farm eo nomine, then a wood lot, and then concludes as before recited, “ being the same farm,” &c. But however this may be, we are of opinion that the mistake, if any there were, was in the reference to the mortgager’s title deeds, as the wood lot was expressly granted.

Demandant nonsuit